Citation Nr: 0809503	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
lumbar spine, to include degenerative joint disease and 
degenerative disc disease. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine with 
radiculopathy.  

3.  Entitlement to a compensable evaluation for the residuals 
of fractures of the right femur and pelvis prior to May 16, 
2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fractures of the right femur and pelvis from 
May 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for 
hypertension was included in the veteran's notice of 
disagreement and the November 2004 statement of the case.  
However, the veteran expressly excluded this issue from his 
December 2004 substantive appeal and it is not before the 
Board. 

In January 2007, the veteran indicated that he was satisfied 
with the evaluations for his service connected post operative 
impingement syndrome of the right shoulder and residuals of 
fractures of the left tibia and fibula and that he wished to 
withdraw these appeals.  They are also not before the Board. 

The evaluation for the residuals of fractures of the right 
femur and pelvis was increased to 10 percent in an October 
2006 rating decision, effective from May 16, 2005.  The 
veteran has not indicated that he is satisfied with this 
decision.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, this matter remains on appeal to the Board.  As 
the 10 percent evaluation was not made effective during the 
entire period on appeal, the Board will consider entitlement 
to a compensable evaluation prior to May 16, 2005. 

An additional letter was received from the veteran by the 
Board in February 2008.  This letter consists of arguments 
and contentions that are essentially the same as those 
previously considered by the RO.  Therefore, initial 
consideration of this letter by the RO is not required.  Cf. 
38 C.F.R. § 1304 (2007).


FINDINGS OF FACT

1.  A lumbar spine disability is not the result of a disease 
or injury in service and was not caused or aggravated by a 
service connected disease or disability. 

2.  Degenerative disc disease of the cervical spine with 
radiculopathy is productive of moderate limitation of motion 
of the cervical spine, and mild incomplete paralysis of all 
radicular groups, without incapacitating episodes or 
ankylosis. 

4.  The veteran had full range of motion of the right hip 
without evidence of impairment of the femur prior to May 16, 
2005.  

5.  The VA examination conducted on May 16, 2005 is the first 
medical evidence to demonstrate limitation of motion of the 
right hip with objective evidence of pain, although the 
veteran retained 110 degrees of flexion and 45 degrees of 
abduction and more severe disability has not been 
demonstrated since that examination.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, is not proximately due to or aggravated by 
service connected disabilities, and cannot be presumed to 
have been incurred due to active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 2007).  

2.  The criteria for a 40 percent evaluation for degenerative 
disc disease of the cervical spine with radiculopathy have 
been met; the criteria for an evaluation in excess of 40 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, Code 
5290, 5293, 8513 (2002); 38 C.F.R. §§ 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a, 5243 (2007).  

3.  The criteria for a compensable evaluation for the 
residuals of fractures of the right femur and pelvis prior to 
May 16, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5024, 5251, 5252, 5253, 5255 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for the residuals of fractures of the right femur and pelvis 
from May 16, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5024, 5251, 5252, 5253, 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was provided with a VCAA notice 
letter in August 2003.  This letter told the veteran what 
evidence was needed to substantiate his claims for increased 
evaluations.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

The veteran was provided with an additional VCAA notice 
letter in February 2005.  This letter told the veteran what 
evidence was needed to substantiate his claim for service 
connection.  The letter did not specifically discuss 
secondary service connection, but did tell him that to 
substantiate entitlement to service connection, he needed 
evidence that a current disability was related to a disease 
or injury in service.  Such notice should have put him on 
notice that to substantiate entitlement to secondary service 
connection, there must be evidence linking the claimed 
conditions to a service connected disease or disability.  The 
veteran has demonstrated actual knowledge of the evidence 
needed to substantiate entitlement on a secondary basis by 
submitting medical evidence linking his claimed low back 
disability to service connected disabilities.  The veteran 
was again notified what evidence it was his responsibility to 
submit and what evidence could be obtained on his behalf by 
VA.  Finally, the veteran was notified that he should submit 
any relevant evidence in his possession.  

A March 2006 letter provided the veteran with notification 
regarding the degree of disability and the establishment of 
effective dates.  

The Board notes that portions of the required notice were 
received after the initial adjudication of the veteran's 
claim.  The timing deficiency was remedied by the fact that 
the veteran's claim was readjudicated by the RO in December 
2006 and June 2007, after proper VCAA notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that for an increased rating claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the veteran that, to substantiate a claim, the veteran 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The August 2003 VCAA letter invited the veteran to submit 
evidence that his disabilities had worsened.  That letter as 
well as December 2003 and February 2005 letters notified the 
veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  The 
letter stated that the evidence should describe the 
additional impairment caused by his disabilities.  The March 
2006 letter specifically notified the veteran that his 
disability ratings were based in part on the impact of his 
condition and symptoms on his employment.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his November 
2004 statement of the case (SOC).  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It 
did, however, provide actual knowledge to the veteran.  He 
had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.  He 
provided argument regarding his claim after receiving the 
information, and the case was not certified to the Board 
until December 2007, approximately three years after the SOC.  
He was given an additional period of 90 days to submit 
additional argument and evidence or to request a hearing 
after the case was certified.

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  He has submitted 
numerous statements describing exactly how his disability 
affects his job as a policeman.  A September 2003 statement 
from the veteran's wife also provides detail as to how the 
veteran's disability affects his daily life.  The veteran's 
many statements, including a letter received in February 
2008, display knowledge of the symptomatology required for 
higher evaluations for his disabilities, and he specifically 
refers to the limitation of motion of his neck.  The Board 
concludes that while the veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the more his limitation of 
motion is impaired, the higher the evaluation that will be 
assigned.  

The Board notes that the veteran's November 2004 SOC did not 
include all the regulations that are potentially applicable 
to the evaluation of the veteran's cervical spine disability.  
These rating codes were changed effective September 2003.  
The November 2004 SOC included the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which was unchanged between the 2002 version of the 
rating code and the version that came into effect in 
September 2003.  However, the 2002 version also allowed for 
an alternative evaluation under a combination of orthopedic 
and neurological manifestations.  

The veteran was not provided with the old orthopedic rating 
code for limitation of motion of the cervical spine.  
However, the Board finds that this error to be harmless.  The 
old code did not specify exact ranges of motion necessary for 
the specified evaluations, but only that the evaluations were 
based on "slight" "moderate" or "severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Both the old rating code for limitation of motion and the 
current general rating formula for the spine are essentially 
the same in that they are based on limitation of motion.  
They both state that the greater the limitation of motion, 
the higher the evaluation that will be assigned.  As already 
noted, the veteran is aware that his evaluation depends at 
least in part of the limitation of motion.   Therefore, the 
failure to provide this information to the veteran is 
harmless error, and does not prevent the Board from 
considering the appeal.  The Board further observes that the 
outcome of the veteran's appeal of this issue is in his 
favor.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Therefore, the Board finds that the duty to notify the 
veteran in his claim for increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disabilities in January 
2004, March 2005, May 2005, and January 2007.  Records have 
been obtained from the private treatment sources that have 
been identified, as well as the veteran's VA treatment 
records.  The veteran has declined his right to a hearing.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Service Connection

The veteran contends that he has developed a low back 
disability either as a result of his activities and injuries 
during active service, or as secondary to his service 
connected disability of the pelvis.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Under the provisions of 38 C.F.R. § 3.310 service connection 
can be granted for disability which is proximately due to or 
the result of service-connected disability. 38 C.F.R. § 
3.310(a) (2006). Additional disability resulting from the 
aggravation of a non-service- connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a) (2006). Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310, to specifically include 
provisions pertaining to secondary service connection on the 
basis of aggravation.  38 C.F.R. § 3.310(b) (2007).  Under 
the amended version of 38 C.F.R. § 3.310, aggravation will 
not be conceded unless a baseline level of the disability 
prior to the aggravation can be established by medical 
evidence created prior to the aggravation.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000)  

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008). 

The new version of 38 C.F.R. § 3.310 is more restrictive than 
the old version, and could not have retroactive application 
to this claim.

A review of the veteran's service medical records is negative 
for evidence of an injury to the low back.  The service 
medical records are also negative for any complaints of low 
back symptoms.  The June 1992 retirement examination did not 
find a low back disability.  A Report of Medical History 
obtained at that that time did not include complaints of low 
back symptomatology.  

After the veteran's discharge from service, he was afforded a 
VA orthopedic examination in December 1992.  A history of an 
injury to the low back was not noted.  The examination did 
not contain any findings or diagnoses relevant to the low 
back.  

VA treatment records dated from 1993 to 1999 are also 
negative for evidence of a low back disability. 

The initial medical evidence of a low back disability is 
found in private medical records dated in May 2000 which show 
complaints of low back pain radiating into the right leg.  A 
July 2000 VA magnetic resonance imaging study (MRI) 
identified minimal degenerative disc changes at L4 to L5, and 
L5 to S1.  

The veteran was afforded a VA examination of the spine in 
January 2004.  The claims folder was reviewed, and the July 
2000 MRI was noted.  After a review of the veteran's current 
symptoms and the examination, the assessment was degenerative 
disc disease/degenerative joint disease of the lumbosacral 
spine with residuals.  In his comments, the examiner noted 
that the veteran did not mention low back pain when he had 
been examined ten years ago, and that the veteran also 
acknowledged that this had only been a problem for the past 
few years.  Therefore, the examiner stated that he was unable 
to relate the veteran's current back disability to active 
service without resort to speculation.  

An August 2004 letter from the veteran's VA nurse 
practitioner states that she has treated the veteran since 
1995.  His current diagnoses included chronic low back pain.  
The veteran was noted to have been a paratrooper in service.  
The nurse practitioner opined that the veteran's back pain 
was related to events that occurred during military service. 

A December 2004 letter from the veteran's VA nurse 
practitioner is also contained in the claims folder.  In this 
letter she states that the veteran's lumbar spine condition 
was as likely as not attributed to his service connected 
right hip and femur disability.  No rationale for this 
opinion was provided.  

The veteran underwent an additional VA examination of the 
spine in May 2005.  The claims folder was reviewed by the 
examiner.  The veteran was noted to have said that he did not 
begin to have low back problems until 2000, and that he did 
not start having problems until he learned that he had 
degenerative disease.  The veteran reported pain that was 
intermittent but daily.  An X-ray study revealed degenerative 
changes.  The assessment was degenerative joint disease of 
the lumbosacral spine with residuals.  The examiner did not 
offer an opinion as to the etiology of this disability. 

In January 2007, the veteran's claims folder was returned to 
a VA examiner in order to obtain an opinion as to the 
etiology of the veteran's low back disability.  After a 
review of the claims folder, the examiner opined that it was 
less likely than not that the veteran's lumbar spine 
disability was caused by or a result of injuries from 
parachuting during military service or from an abnormal gait 
due to his right femur and pelvis fracture.  The rationale 
for this opinion was that the veteran remained in service for 
many years after the accident that had caused his other 
service connected disabilities, so there had been ample time 
for a lumbar spine disability to develop prior to discharge.  
Also, there was no leg length difference and no gait 
abnormality that would result in a lumbar spine condition 
secondary to the right pelvis or femur fracture. 

The Board finds that entitlement to service connection for a 
lumbar spine disability is not warranted.  The evidence 
includes current diagnoses of a lumbar spine disability.  In 
addition, the letters from the veteran's nurse practitioner 
state that his back pain is due to active service.  However, 
the service medical records are negative for evidence of a 
low back injury or complaints, and the first evidence of a 
low back disability is dated more than seven years after his 
discharge from active service.  

Furthermore, the January 2004 VA examiner stated that he was 
unable to link the veteran's current disability to active 
service without resorting to speculation.  The January 2007 
VA examiner opined that there was no relation between the 
veteran's current back disability and either active service 
or his service connected disabilities.  The examiner reasoned 
that there was no leg length difference or gait abnormality 
that would cause a lumbar spine condition.  

The Board notes that these opinions were each offered by 
medical doctors who have received more education and training 
than a nurse practitioner.  Moreover, the January 2007 
opinion contains an explanation for the conclusion there is 
no relationship between the back disability and active 
service, or the back disability and the service connected 
right femur and pelvis.  Therefore, they outweigh the August 
2004 and December 2004 opinions from the nurse practitioner, 
whose only rationale for these opinions is the inference that 
a back disability developed as a result of the veteran's 
parachute jumps.  

At this juncture, the Board recognizes the veteran's sincere 
belief that his low back disability has developed as a result 
of his injuries or parachute training during service, or due 
to his service connected disabilities.  However, the veteran 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The medical 
professionals who are the most qualified and who have 
provided the most detailed rationale have found that there is 
no relationship. 

Therefore, as there is no evidence of a low back disability 
in service or until many years after discharge from service, 
and as the most probative medical opinions have found that 
there is no relationship between the veteran's disability and 
active service, entitlement to service connection for a low 
back disability is not warranted.  

Increased Evaluations

The veteran contends that his service connected back 
disability and residuals of fractures of the right femur and 
pelvis have increased in severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  


Degenerative Disc Disease of the Cervical Spine

Entitlement to service connection for arthritis of the 
cervical spine with a history of radiculopathy was 
established in a March 1993 rating decision.  A 10 percent 
evaluation was assigned for this disability, effective from 
October 1992.  A September 1993 rating decision changed the 
diagnosis for this disability to degenerative disc disease 
and arthritis of the cervical spine with radiculopathy.  The 
evaluation was increased to 20 percent, also effective from 
October 1992.  The evaluation for this disability remains 20 
percent.  

The veteran's cervical spine disability is evaluated under 
the rating codes for intervertebral disc syndrome and 
degenerative arthritis.  The Board notes that the rating 
codes have changed during the course of the veteran's appeal.  
Inasmuch as neither version is more favorable to the veteran, 
the Board will consider both versions.

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the veteran's July 2003 
claim, intervertebral disc syndrome (preoperative or 
postoperative) was evaluated either on the total duration of 
incapacitating episodes over the past 12 months under DC 
5293, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5293 (2002). 

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under the relevant orthopedic codes effective in July 2003, 
degenerative arthritis established by X-ray findings were 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003 (2002).  

Severe limitation of motion of the cervical spine was 
evaluated as 30 percent disabling.  Moderate limitation of 
motion was 20 percent disabling.  Slight limitation of motion 
merited a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 
5290 (2002).  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
that was contained in the previous rating code.  

Under the new general rating criteria for disabilities of the 
spine, the current 20 percent evaluation is warranted when 
the combined range of motion of the cervical spine if not 
greater than 170 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is not warranted unless there is 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 or greater requires ankylosis of the entire 
cervical spine.  The formula for rating intervertebral disc 
syndrome based on incapacitating episodes remained unchanged.  
38 C.F.R. § 4.71a, Code 5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The evidence includes VA treatment records dated July 2003.  
These note that the veteran has degenerative disc disease at 
C3 to C5 with narrowing causing right arm numbness.  He was 
seen for complaints of pain in many locations, including his 
neck.  

A December 2003 letter from a VA nurse practitioner who has 
treated the veteran since 1995 states that the veteran's 
diagnoses include cervical radiculopathy with chronic pain 
syndrome.  He had received multiple injections in his 
cervical spine to relieve the radiculopathy, which had 
progressed since discharge from service. 

At the January 2004 VA examination for the spine, the veteran 
was noted to have a long history of problems with 
degenerative disc disease of the cervical spine.  He 
continued to have pain in his neck.  The pain was not 
constant, but was present multiple times during each day.  It 
was aggravated by any kind of rotation or movement of the 
head.  The veteran reported that he had trouble moving his 
head forward to read.  His symptoms were worse at the end of 
the day than the beginning.  He denied any tenderness in the 
neck.  However, the veteran reported frequent numbness in the 
hands, which could be unilateral or bilateral.  He normally 
would shake his arms to relieve these symptoms.  The veteran 
also wore a cervical collar from time to time.  He worked 
full time as a policeman, and had not lost any time from 
work.  The only flare-ups he experienced were when he had to 
use his arms and hands or raise his head.  

On examination, the neck was normal in appearance.  There was 
no tenderness on palpation.  Forward flexion was to 20 
degrees, during which the veteran complained of pain and 
winced.  Extension was to 20 degrees.  Lateral flexion was 30 
degrees, with pain bilaterally.  Rotation was to about 50 
degrees bilaterally, with more wincing and grimacing.  The 
veteran reported crepitus with the range of motion.  A motor 
and sensory examination of the upper extremities was grossly 
normal.  Strength and sensation were normal, as were 
reflexes.  The assessment was degenerative disc 
disease/degenerative joint disease of the cervical spine with 
residuals.  

An August 2004 letter from the VA nurse practitioner states 
that the veteran has radiation of pain from his neck through 
his shoulders, arms, and hands.  This causes numbness and 
tingling in the arms and hands, as well as a decrease in 
grip.  

A December 2004 letter from the VA nurse practitioner states 
that the veteran's cervical spine disability causes 
incapacitating episodes that force the veteran to lie on an 
orthopedic mattress with his neck in a specially designed 
pillow. 

The veteran had an additional VA examination of his spine in 
May 2005.  The claims folder was reviewed by the examiner.  
The veteran complained of near constant pain in his neck, 
which would radiate into the shoulder.  He also complained of 
intermittent numbness in the right arm and hand.  The hand 
would sometimes fell as if it were swollen.  The veteran 
stated that he had not experienced any significant flare-ups 
of pain.  He stated that he had not been ordered to bed rest 
by a physician, although his physician and provider at the VA 
had told him to lie down when necessary.  He would do this 
about twice each day, but he had never been placed on full 
time bed rest by a healthcare provider. 

The veteran was working full time as a police officer.  He 
reported losing about six days in the past six months, 
although he had also left work early on numerous occasions.  
He would also lie down in the office.  The veteran 
specifically noted that he no longer worked as a patrolman 
due to the strenuous nature of that position.  His current 
duty was a detective.  He was right handed. 

On examination, the veteran complained of pain in the neck on 
both sides that was equal and symmetrical.  He also 
complained of pain on any movement of the neck.  The veteran 
had flexion of the neck to 20 degrees.  He complained of pain 
while moving the neck and stopped at the 20 degree point due 
to the pain.  He could extend the neck 20 degrees, also with 
pain.  The veteran could rotate the neck to 40 degrees in 
either direction complaining of pain.  He had 30 degrees of 
lateral bending with pain.  

The veteran also reported crepitus throughout the range of 
motion.  There was no change in the examination with 
repetitive motion.  The neurological evaluation found that 
the sensory and motor examination of the upper extremities 
was grossly normal.  There was a very questionable slight 
decrease in power of the right bicep with repeated testing 
but he could go throughout the entire range of motion.  Past 
X-ray studies were noted to show degenerative changes in the 
cervical spine.  The assessment included degenerative joint 
disease of the cervical spine with residuals.  

There is no evidence that the veteran is not entitled to an 
increased evaluation under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  This formula was unchanged by the new regulations 
that became effective in September 2003.  The December 2004 
letter from the nurse practitioner states that the cervical 
spine disability causes incapacitating episodes that forced 
the veteran to lie on an orthopedic mattress with a special 
pillow.  However, simply lying down does not qualify as an 
incapacitating episode.  The nurse practitioner did not 
report episodes of doctor prescribed bedrest.  Note 1 to the 
formula defines an incapacitating episode as a period of 
acute symptoms that requires bed rest prescribed by a 
physician.  The remainder of the evidence is negative for any 
physician prescribed bed rest, and the veteran denied ever 
being prescribed bed rest at the May 2005 VA examination.  
Therefore, use of this formula would not result in an 
increased evaluation under either the old or new rating 
codes.  

The alternative method of evaluating intervertebral disc 
syndrome under the criteria in effect when the veteran 
submitted his claim is to combine separate evaluations for 
chronic orthopedic and neurological manifestations under 
38 C.F.R. § 4.25.  

The Board notes that the normal range of motion of the 
cervical spine is 45 degrees of forward flexion, 45 degrees 
of extension, 45 degrees of lateral flexion to the right and 
left, and 80 degrees of rotation to the right and left.  
38 C.F.R. § 4.71a, Plate V.  

As for the orthopedic manifestations, the ranges of motion of 
the veteran's cervical spine were obtained in January 2004 
and May 2005.  The range of motions that were most favorable 
to the veteran shows 20 degrees of forward flexion, 20 
degrees of extension, lateral flexion to 30 degrees, and 
rotation to 40 degrees.  The Board notes that this is 
approximately half of the range of motion in all directions.  
This equates to a moderate limitation of motion, which is 
evaluated as 20 percent disabling.  

In addressing the neurological manifestations, the July 2003 
VA treatment records indicate that the veteran's degenerative 
disc disease of the cervical spine is located at C3 to C5.  
The upper radicular groups are those affected by changes at 
C5.  See 38 C.F.R. § 4.124a.  Peripheral neuralgia 
characterized by a dull and intermittent pain is to be rated 
on with a maximum evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.  Loss of reflexes, muscle 
atrophy or sensory disturbances were not found on either the 
January 2004 or May 2005 examinations, so the maximum rating 
that can be assigned is that of moderate.  38 C.F.R. § 4.123.  

The veteran's neurological manifestations on examination 
consist of radiation of pain to the right arm with 
intermittent numbness.  The January 2004 examination stated 
that the pain was not constant but was felt multiple times 
during the day.  The May 2005 examination said that the 
veteran complained of near constant pain.  The sensory and 
motor examinations were normal, with a possible slight 
decrease in right bicep power.  The Board finds that these 
symptoms equate to no more than mild incomplete paralysis 
under the rating code for paralysis of all radicular groups, 
which merits a 20 percent rating.  38 C.F.R. § 4.124a, Code 
8513.  A higher rating of moderate or moderately severe is 
not warranted, as the evidence does not show constant pain 
that is sometimes excruciating.  38 C.F.R. §§ 4.123, 4.124.  

After obtaining a 20 percent evaluation for the veteran's 
orthopedic manifestations and a 20 percent evaluation for his 
neurological manifestations, these ratings are to be combined 
under 38 C.F.R. § 4.25.  When 20 percent is combined with 20 
percent, a 36 percent rating is obtained, which by regulation 
is rounded up to 40 percent.  Therefore, the Board concludes 
that the veteran is entitled to a 40 percent evaluation for 
his cervical spine disability under the rating code in effect 
at the time of his July 2003 claim.  38 C.F.R. § 4.71a, Code 
5293 (2003).  

The Board has considered entitlement to an evaluation in 
excess of 40 percent, but this is not demonstrated under 
38 C.F.R. § 4.71a, Code 5293 (2003) for the reasons and bases 
cited in obtaining the 40 percent evaluation.  Entitlement to 
an evaluation in excess of 40 percent under the current 
rating code has also been considered, but this is not 
possible.  The general rating formula for injuries and 
diseases of the spine states that ankylosis is required for 
an evaluation in excess of 40 percent.  Ankylosis was not 
demonstrated on either examination, which clearly shows the 
veteran retains range of motion.  Therefore, entitlement to 
an evaluation greater than 40 percent is not demonstrated.  

In reaching this decision, the provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.59 regarding functional impairment were 
considered.  The January 2004 and May 2005 VA examinations 
both note pain on movement of the neck, but the measurements 
they provide considered limitations resulting from pain.  The 
May 2005 examiner noted that there were no further 
limitations based on repetitive motion.  

Residuals of Fractures of the Right Femur and Pelvis

Entitlement to service connection for the residuals of 
fractures of the right femur and pelvis was established in a 
March 1993 rating decision.  A zero percent evaluation was 
assigned for this disability, effective in October 1992.  
This was increased to the current 10 percent evaluation 
during the course of the current appeal in an October 2006 
rating decision, effective from May 16, 2005.  

The veteran's disability is currently evaluated by analogy to 
tenosynovitis.  Tenosynovitis is rated on limitation of 
motion of the affected parts, as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5024. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the thigh to 5 degrees is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5251.  Limitation of flexion to 10 degrees is evaluated as 40 
percent disabling.  Flexion that is limited to 20 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees is evaluated as 20 percent disabling.  Flexion 
that is limited to 45 degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5252.  

The rating code for impairment of the thigh is also for 
consideration.  Limitation of rotation of the thigh in which 
the veteran is unable to toe-out more than 15 degrees is 
evaluated as 10 percent disabling.  Limitation of adduction 
of the thigh in which the veteran cannot cross his legs is 
also evaluated as 10 percent disabling.  Limitation of 
abduction of the thigh in which the motion is lost beyond 10 
degrees is evaluated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5253.  

The veteran's disability may also be evaluated under the 
rating code for impairment of the femur.  Under this rating 
code, when there is a fracture of the shaft or anatomical 
neck of the femur, with nonunion and loose motion (spiral or 
oblique fracture), an 80 percent evaluation is merited.  With 
nonunion, but without loose motion and weight bearing is 
preserved with the aid of a brace, a 60 percent evaluation is 
warranted.  A 60 percent evaluation is also merited for 
fracture of the surgical neck of the femur, with false joint.  
For malunion of the femur with marked knee or hip disability, 
a 30 percent rating is merited.  With moderate knee or hip 
disability, a 20 percent rating is assigned.  With slight 
knee or hip disability a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5255.  

Normal range of motion for the hip is 125 degrees of flexion 
and zero degrees of extension.  Normal abduction is 45 
degrees.  38 C.F.R. § 4.71a, Plate II.  

In evaluating the veteran's disability, the effects of pain, 
weakness, excess fatigability and incoordination are also to 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran was afforded a VA orthopedic examination in 
January 2004.  He complained of intermittent daily pain in 
the right hip, and said that sitting for more than a half 
hour would result in pain.  This required him to frequently 
adjust his position.  The veteran also reported pain on 
entering an automobile or on steps.  He also reported 
occasional crepitus.  The hip appeared normal on examination.  
There was no redness or tenderness.  Full range of motion was 
noted.  The veteran could bend 130 degrees at the hip with no 
difficulty.  He could also abduct and adduct the hip normally 
to 45 degrees and 25 degrees respectively.  Internal and 
external rotation was rated as normal.  The assessment was 
status post fracture of the right femur and pelvis with 
residuals.  A January 2004 X-ray study of the right hip and 
pelvis showed that there was no acute bony process.  Old 
traumas and fractures were noted.  The soft tissues were 
negative.  

The veteran underwent another VA examination of the joints on 
May 16, 2005.  The claims folder was reviewed by the 
examiner.  A history of fractures to the right pelvis and 
femur in a 1973 automobile accident was noted.  The veteran 
reported constant pain and tenderness in the right hip and 
right pelvic area, which increased with walking.  He felt 
some stiffness in the right femur, particularly in the 
morning, and he felt that it was slightly locked up.  The 
veteran did not have any significant flare-ups of his 
symptoms.  He was using a cane for the first time for the 
past several months.  There had been no episodes of 
subluxation.  The veteran continued to work as a policeman, 
and he had lost six or seven days in the past six months as a 
result of all his orthopedic complaints and spine problems.  

The veteran had tenderness to palpation over the right 
sciatic notch area and the greater trochanter.  He could flex 
the hip to 110 degrees with pain.  Abduction was to 45 
degrees, with pain in the final 5 degrees.  Internal rotation 
was to 40 degrees and external rotation to about 60 degrees 
with minimal discomfort.  The motor strength was grossly 
normal without change on repetitive motion.  X-ray studies 
revealed the old fractures, with no arthritis.  The 
assessment was status post fracture of the superior ramus of 
the right pelvis and the right proximal femur with residuals.  
The examiner noted that there was no change with repetitive 
motion.  

The Board finds that entitlement to a compensable evaluation 
for the period prior to May 16, 2005 is not warranted.  The 
veteran retained full range of motion of the hip without 
difficulty or objective demonstrations of pain.  There was no 
evidence of impairment of the hip due to nonunion, false 
joint, or a disability of the hip.  Additional limitation due 
to pain, weakness, fatigability or incoordination on 
repetitive motion was not demonstrated.  38 C.F.R. § 4.71a, 
Codes 5251, 5252, 5253, 5255.  

The Board further finds that entitlement to an evaluation in 
excess of 10 percent for the residuals of fractures of the 
right femur and pelvis from May 16, 2005 is not warranted.  
The examination conducted on this date was the first to 
demonstrate that the veteran has some loss of flexion.  He 
also had pain in the final 5 degrees of his abduction.  This 
merits a 10 percent evaluation for limitation of motion that 
would not be otherwise be compensable without objective 
evidence of pain under 38 C.F.R. § 4.71a, Code 5003.  

However, entitlement to an evaluation in excess of 10 percent 
may not be awarded in the absence of limitation of flexion to 
30 degrees or more, or limitation of abduction beyond 10 
degrees or moderate hip disability.  The May 16, 2005 
examination shows 110 degrees of flexion and 45 degrees of 
abduction.  There were no additional limitations after 
repetitive motion.  The X-ray studies reviewed at that time 
were negative for a hip disability.  Therefore, entitlement 
to an evaluation in excess of 10 percent is not demonstrated.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the veteran's 
disabilities have not required any periods of recent 
hospitalization.

Earlier in the appeal period the veteran stated that he was 
nearly unemployable due to the effects of his disabilities, 
and he has reported missing six days of work in six months 
with the need to lay down at work at times, and that he 
frequently left work.  On the other hand, at least some of 
these limitations are apparently attributed to the non-
service connected low back disability.  The schedular 
evaluations contemplate significant time lost from work 
consistent with those evaluations, 38 C.F.R. § 4.1 (2007).  
Perhaps most significantly, the veteran has been able to 
maintain employment as a homicide detective throughout the 
appeal period without any reported loss of income or 
employment opportunities.  While he has reported that he was 
unable to continue as a patrol officer, his duties as a 
detective would seem to constitute a promotion above the 
duties of a patrol officer.  For these reasons, the Board 
finds that marked interference with employment, beyond the 
schedular evaluations, has not been demonstrated.


ORDER

Entitlement to service connection for disabilities of the 
lumbar spine, to include degenerative joint disease and 
degenerative disc disease, is denied. 

Entitlement to a 40 percent evaluation for degenerative disc 
disease of the cervical spine with radiculopathy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 

Entitlement to a compensable evaluation for the residuals of 
fractures of the right femur and pelvis prior to May 16, 2005 
is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of fractures of the right femur and pelvis from May 
16, 2005 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


